DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Xiang et al. (US 10147353 B2) teaches pixel compensation circuit used to sample the anode voltage of the light emitting diode in at least one pixel driving circuit and the light emitting current flowing through the light emitting diode, and generate a compensation signal based on the anode voltage and the light emitting current.
As to clam 1, the prior art of record does not disclose “a pixel compensation circuit for compensating a display gray-scale voltage for a pixel, the pixel comprising an organic light emitting element and a driving transistor, the pixel compensation circuit comprising: a signal amplification circuit configured to collect an anode potential of the organic light emitting element and obtain a driving current flowing through the organic light emitting element based on the anode potential; a signal storage circuit configured to store threshold voltages of the driving transistor, each corresponding to one anode potential of the organic light emitting element, and preset gray-scale voltages, each corresponding to one driving current flowing through the organic light emitting element, determine a threshold voltage of the driving transistor corresponding to the anode potential based on the anode potential, and determine a preset gray-scale voltage corresponding to the driving current based on the driving current; a comparison calculation circuit configured to determine a current gray-scale voltage for


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698.  The examiner can normally be reached on Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/STACY KHOO/Primary Examiner, Art Unit 2624